DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.
Response to Arguments
Applicant's arguments filed 8/2/2022, pg., 8 regarding the rejection of the claims under 35 U.S.C. 112 have been fully considered. The amended claims overcome the rejection under 35 U.S.C. 112 and are therefore withdrawn. The amendments to the claims appear to be supported in the originally filed specification. The amendments substantively change the interpretation of the claims, therefore, a new grounds of rejection will be made in order to take into consideration the newly amended limitations. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
   Claims 1-6, 8-9, 12-13, 15-17, 20 rejected under 35 U.S.C. 103 as being unpatentable over Rundle; Brian J. et al. US 10582232 B1 (hereafter Rundle) and in further view of Garten; Eliezer et al. US 20190253742 A1 (hereafter Garten) and in further view of Mary Branscombe, HTTP/3 Replaces TCP with UDP to Boost Network Speed, Reliability, 16 Jan. 2019, TheNewStack found at https://thenewstack.io/http-3-replaces-tcp-with-udp-to-boost-network-speed-reliability/, pgs. 1-6. (hereafter Branscombe).
   Regarding claim 1, “a low-latency content delivery system comprising: a broadcast source receiver for receiving a broadcast stream from an over-the-air steam, satellite antenna, or cable modem and outputs a UDP multicast stream” Rundle Fig. 1 and col.2:41-66 discloses a media source 105 for transmitting broadcast content in UDP-based transmission over IP-based network corresponds to components of a low latency delivery system of Fig. 1 with elements 105, 105, 100, and 145. 
Regarding “a transcoding engine communicatively coupled to the broadcast source receiver for receiving the UDP multicast stream, decoding the UDP multicast stream, extracting and storing PSIP tables from the UDP multicast stream and inserting metadata into a decoded UDP multicast stream, encoding the UDP multicast stream and the metadata using a UDP unicast protocol and attaching the PSIP tables to the encoded UDP multicast stream” Rundle Fig. 1 element 120 are transcoders communicatively coupled to the media source 105 and col.2:41-67 to col. 3:1-67 discloses transcoding the received UDP stream from media source 105 and decode the UDP stream which comprises program association tables (PAT) 153 and program map table (PMT) 156 and metadata elementary stream 162; col.3:47-67 transcoder 120 converts the media from the original format to a format for segmented delivery to be requested by client via HTTP and wherein Rundle discloses exemplary formats, Rundle does not explicitly limit the type of format conversion to be requested by client via HTTP. Rundle col. 4:1-67 to col. 5:1-61 stating that the transcoder packages corresponding metadata with associated video renditions and corresponds to inserting metadata into a decoded UDP multicast stream, encoding the UDP multicast stream and the metadata using a UDP unicast protocol and attaching the PSIP tables to the encoded UDP multicast stream wherein Rundle col. 1:7-30 recognizes that video delivery typically delivering a transport stream in UDP for delivery as either unicast or multicast.
Wherein Rundle as discussed above discloses element 105 as transmitting a video stream, Rundle does not disclose that element 105 first receives the video stream before communicating the video stream to the transcoder. In an analogous art, Garten Fig. 5A and para 155-159 teaches an element 404 for first receiving multicast content from either television sources, satellite sources or cable sources, before delivering multicast traffic to a transcoding element 402 which then delivers unicast traffic to element 406 to distribute to client devices. Furthermore, wherein Rundle col. 1:7-30 recognizes that video delivery typically delivering a transport stream in UDP for delivery as either unicast or multicast, Garten Fig. 5A and para 155-159 also teaches processing multicast streams received at a transcoder 402 for conversion to unicast traffic. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Rundle’s invention for distribution of transport streams with high quality latency results wherein received transport streams are converted to a different format by having their metadata (i.e., PSIP data) extracted and then the repackaged to transcoded transports streams that were converted to be transmitted using low latency tunnels and providing raw broadcast streams or broadcast streams with segments by further known elements of Garten’s invention enabling a broadcast receiver to obtain multicast transport streams from either television sources, satellite sources or cable sources, before delivering multicast traffic to a transcoding element 402 which then delivers transcoded content in a unicast traffic to a distribution element for delivery to client devices.
Regarding “a listener server device communicatively coupled to the transcoding engine for receiving the encoded UDP multicast stream; a caller client separated from the listener server by a public internet; and wherein, the listener server establishes a low-latency tunnel with the caller client over the public internet using the UDP unicast protocol with retransmission of dropped packets  and provides the encoded UDP multicast stream, having been transcoded by the transcoding engine, to the caller client through the low latency tunnel over the public internet using the UDP unicast protocol” Rundle teaches a listener server 130 with server 125 that is communicatively coupled to transcoding engine 120 for enabling a caller client 140 to establish a low-latency tunnel with the client 140 (Rundle col.6:5-60). 
Whereas Rundle col.3:47-67 teaches transcoder 120 converts the media from the original format to a format for segmented delivery to be requested by client via HTTP and wherein Rundle discloses exemplary formats, Rundle does not explicitly limit the type of format conversion to be requested by client via HTTP. See also Rundle col. 1:7-30 recognizes that video delivery typically delivering a transport stream in UDP for delivery as either unicast or multicast.
In an analogous art, Branscombe discloses advanced transport options for HTTP (wherein Rundle teaches HTTP/ DASH as an option for transmission) comprising HTTP/3 with UDP comprising retransmission of packets understood as a solution for dropped packets (pg. 2 This ‘head of line blocking problem is inherent to TCP and using UDP fixes it by allowing the application to control the retransmission of packets, Graham-Cumming explains. “It can say ‘that packet is missing but it only affects this one stream of data and the other streams of data can keep going’.” That makes QUIC more robust in poor network conditions.)
It would have been obvious before the effective filing date of the claimed invention to modify Rundle and Garten comprising a transcoder which converts received media streams from the original format to a format for segmented delivery to be requested by client via HTTP and wherein Rundle discloses exemplary formats but does not explicitly limit the type of format conversion to be requested by client via HTTP and by further incorporating known elements of Branscombe for transmitting content delivered comprising HTTP/3 with UDP comprising retransmission of packets understood as a solution for dropped packets because Branscombe in order to implement more robust network in poor network conditions and improve latency since Rundle does not limit formats for transmission of content to client devices.

Regarding claim 2, “wherein the low-latency tunnel further comprises media packets, response packets, and retransmission packets, wherein the encoded broadcast stream is streamed as media packets from the listener server to the caller client over the low-latency tunnel with error checking at the application layer of the OSI model, wherein the caller client requests from the listener server a missing packet with response packets, and wherein, the listener server transmits the missing packet to the caller client using retransmission packets through the low-latency tunnel” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein the combination of Rundle, Garten and Branscombe render obvious “error checking at the application layer of the OSI model, wherein the caller client requests from the listener server a missing packet with response packets, and wherein, the listener server transmits the missing packet to the caller client using retransmission packets through the low-latency tunnel” because Branscombe discloses advanced transport options for HTTP (wherein Rundle teaches HTTP/ DASH as an option for transmission) comprising HTTP/3 with UDP comprising retransmission of packets understood as a solution for requesting dropped packets from a device providing the packets stream (Branscombe pg. 2 This ‘head of line blocking problem is inherent to TCP and using UDP fixes it by allowing the application to control the retransmission of packets, Graham-Cumming explains. “It can say ‘that packet is missing but it only affects this one stream of data and the other streams of data can keep going’.” That makes QUIC more robust in poor network conditions.).
Regarding claim 3, “wherein the missing packet is reinserted into its temporal place for chronological display” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein the Branscombe discloses advanced transport options for HTTP (wherein Rundle teaches HTTP/ DASH as an option for transmission) comprising HTTP/3 with UDP comprising retransmission of packets and guarantees packet order and is understood as a solution for requesting dropped packets from a device providing the packets stream in chronological order to maintain packet order (Branscombe pg. 2 This ‘head of line blocking problem is inherent to TCP and using UDP fixes it by allowing the application to control the retransmission of packets, Graham-Cumming explains. “It can say ‘that packet is missing but it only affects this one stream of data and the other streams of data can keep going’.” That makes QUIC more robust in poor network conditions.).
Regarding claim 4, “further comprising archival storage for storing the encoded broadcast stream” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein Rundle teaches element 125 as a streaming data store for storing broadcast stream content from transcoder 120 in Fig. 1 which is understood as an archival storage. 
Regarding claim 5, “wherein the missing packet of the encoded broadcast stream is obtained from the archival storage” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein the combination of Rundle, Garten and Branscombe because Rundle teaches element 125 as a streaming data store for storing broadcast stream content from transcoder 120 in Fig. 1 which is understood as an archival storage and wherein Branscombe further discloses advanced transport options for HTTP (wherein Rundle teaches HTTP/ DASH as an option for transmission) comprising HTTP/3 with UDP comprising retransmission of packets and guarantees packet order and is understood as a solution for requesting dropped packets from a device providing the packets stream in chronological order to maintain packet order (Branscombe pg. 2 This ‘head of line blocking problem is inherent to TCP and using UDP fixes it by allowing the application to control the retransmission of packets, Graham-Cumming explains. “It can say ‘that packet is missing but it only affects this one stream of data and the other streams of data can keep going’.” That makes QUIC more robust in poor network conditions.)..
Regarding claim 6, “wherein the caller client and the listener server comprise a listener buffer and a caller buffer, respectively” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein Rundle col. 2:41-53 teaches “FIG. 1 is a diagram illustrating an environment for transcoding video with frame-aligned metadata for segmented delivery according to some embodiments. As shown, the environment includes a media transcoder 120, one or more streaming data stores 125, and a web server 130. The media transcoder receives media data from a media data source, such as media data source 105 and/or media data source 106. In some embodiments, the media data is buffered in one or more buffers 115 prior to transcoding. In some embodiments, the media transcoder 120, the streaming data store(s) 125, the web server 130, and the optional buffer(s) 115 are part of a provider network 100 that provides web-based media transcoding, hosting, and distribution services.” See also Garten recognizes that both client devices have buffers/cache (¶82) and further teaches ¶112-115 teaches decoding streams are accumulated in buffers. As such, a person of ordinary skill in the art would have seen the obvious benefit of addressing a known problem of buffering broadcast streams in order to access the broadcast streams to response to retransmission requests in order to address lost and/or corrupt packets problems known in the art.
Regarding claim 8, “wherein the metadata inserted into the decoded broadcast stream comprises a time stamp on each frame of the decoded broadcast stream” is further rejected on obviousness grounds as discussed in the rejection of claim 1-6 wherein Rundle col. 9:53-61 discloses the time stamp metadata to indicate to a playback application when a metadata value or a frame should be rendered; see also Garten ¶22 teaches generating one or more time stamps for one or more packets of the unicast stream of media content, and associating the one or more time stamps with the one or more packets of the unicast stream of media content. In such examples, time stamps can be added to audio packets, video packets, and metadata packets of the unicast stream of media content; ¶ [0104] In one or more of the transcoding, the frame grabbing, and metadata extraction processes, time stamping can be performed by the time stamper 238 of the multicast processing system 208 of the computing device.
   Regarding claim 9, “wherein the metadata inserted into the decoded broadcast stream comprises at least one chosen from customized timing data, pre-processing timestamp, indexing frame” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 and 8 wherein Rundle col. 9:53-61 discloses the time stamp metadata to indicate to a playback application when a metadata value or a frame should be rendered; see also Garten ¶22 teaches generating one or more time stamps for one or more packets of the unicast stream of media content, and associating the one or more time stamps with the one or more packets of the unicast stream of media content. In such examples, time stamps can be added to audio packets, video packets, and metadata packets of the unicast stream of media content; ¶ [0104] In one or more of the transcoding, the frame grabbing, and metadata extraction processes, time stamping can be performed by the time stamper 238 of the multicast processing system 208 of the computing device.
Regarding claim 12, “wherein the transcoding engine further stores timing data for the broadcast stream on a frame by frame basis and resynchronizes metadata on a corresponding frame by frame basis with the broadcast stream using the timing data” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 10 is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 8 wherein Rundle col. 9:53-61 discloses the time stamp metadata to indicate to a playback application when a metadata value or a frame should be rendered; see also Garten ¶22 teaches generating one or more time stamps for one or more packets of the unicast stream of media content, and associating the one or more time stamps with the one or more packets of the unicast stream of media content. In such examples, time stamps can be added to audio packets, video packets, and metadata packets of the unicast stream of media content; ¶ [0104] In one or more of the transcoding, the frame grabbing, and metadata extraction processes, time stamping can be performed by the time stamper 238 of the multicast processing system 208 of the computing device.
Regarding claim 13, “wherein the metadata comprises a post-stream timestamp equaling the time for processing the broadcast stream” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 8 wherein Rundle col.8:32-56 absolute time relative to the overall timeline of the presentation; see also col. 9:53-61 discloses the time stamp metadata to indicate to a playback application when a metadata value or a frame should be rendered; see also Garten ¶22 teaches generating one or more time stamps for one or more packets of the unicast stream of media content, and associating the one or more time stamps with the one or more packets of the unicast stream of media content. In such examples, time stamps can be added to audio packets, video packets, and metadata packets of the unicast stream of media content; ¶ [0104] In one or more of the transcoding, the frame grabbing, and metadata extraction processes, time stamping can be performed by the time stamper 238 of the multicast processing system 208 of the computing device.
Regarding the method claims 15-17 the claims are grouped and rejected with the system claims 1-6, 8-9, and 12-13 because the elements of the system claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-6, 8-9, and 12-13 and because the elements of the system are easily converted into steps of a method by one of ordinary skill in the art.
Regarding claim 20, wherein the encoded broadcast stream provided to the caller client through the low-latency tunnel is the same broadcast stream received by the broadcast source receiver, and the encoded broadcast stream is configured for simultaneous delivery and play back without requiring a completely downloaded file” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Rundle as discussed in the rejection of claim 1 transcodes the received media stream from element 105 and outputs the same media stream and data into a different format which corresponds to the same broadcast stream as claimed and as rejected in claim 1. The examiner takes Official Notice that the transmission protocols disclosed in the combined prior art enable encoded broadcast stream is configured for simultaneous delivery and play back without requiring a completely downloaded file. See also Garten further teaches (the transcoder 230 can perform a RAM-based transformation of the original video and audio to MPEG-1 video with MPEG-1 L2 audio. The MPEG-1 video can be in an MPEG-1 payload format, but can have features of other MPEG standards or other standards. For instance, the MPEG-1 video can have the MPEG-1 payload format, but can have a higher resolution than that defined by the MPEG-1 standard, such as high definition, 4K (or ultra-HD) resolution, or the like. In some cases, the MPEG-1 can be used because it can be provided in real time and does not require buffering, in contrast to HLS, Flash, and other Internet-oriented protocols that require buffering.); see also para 105; 137; 140, 160.

   Claims 7, 14, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rundle; Brian J. et al. US 10582232 B1 (hereafter Rundle) and in further view of Garten; Eliezer et al. US 20190253742 A1 (hereafter Garten) and in further view of Mary Branscombe, HTTP/3 Replaces TCP with UDP to Boost Network Speed, Reliability, 16 Jan. 2019, TheNewStack found at https://thenewstack.io/http-3-replaces-tcp-with-udp-to-boost-network-speed-reliability/, pgs. 1-6. (hereafter Branscombe) and in further view of IGNATCHENKO; Sergey US 20180048567 A1 (hereafter Ignatchenko).

Regarding claim 7, “wherein the listener buffer and the caller buffer are each sized at least 2.5 times a total roundtrip time between the same” Rundle and Garten disclose the use of buffers in the client device and the transmitted server device (as discussed in claims 1-6) but do not reference the size of said buffer in relation to a roundtrip time between a listener and a caller device. In an analogous art, Ignatchenko teaches (the deficiency of Rundle and Garten and Branscombe ) see ¶379 a TCP receive buffer on the receiving side may be set to a relatively high value (for example, over 10 Kbytes). In some embodiments, a TCP receive buffer may be calculated as a product of a normal data stream for the application over a period of several round-trip times (for example, five to ten round-trip times). In some embodiments, instead of calculating round-trip times, an upper-bound estimate (such as one second) may be used as a period for conducting the calculations described above. The size of the TCP receive buffer may be set by using, without limitation, a SO_RCVBUF TCP socket option or any similar socket option. This may facilitate sufficient values for the TCP window to be advertised to the sending side, which may be done by the TCP stack itself, based on the size of the TCP receive buffer. Wherein the prior art teaches calculating the buffer size based on the roundtrip time (i.e., dynamic latency), it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention to set a buffer window of at least a minute in the event that the roundtrip latency calculations based on Ignatchenko’s teachings resulted in a minute window, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Rundle, Garten and Branscombe’s invention for distribution of transport streams with high quality latency results wherein received transport streams have their metadata (i.e., PSIP data) extracted and then the repackaged with transcoded transports streams to be transmitted using low latency tunnels and providing missing and error packet correction by further known elements of Ignatchenko’s invention for dynamically adjusting the buffer sizes based on a multiple of the rout-trip times of the communication between the client device and the broadcast stream sever as the modification would enabling devices with buffers to  operation the minimum about of resources with a fluctuating latency system. 

   Regarding claim 14, “and further comprising archival storage communicatively coupled with the transcoding engine for storing the encoded broadcast stream in one minute interval blocks wherein a missing packet of the encoded broadcast stream is found in one of the one minute interval blocks obtained from the archival storage for recovery” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 7 wherein, Ignatchenko teaches (the deficiency of Rundle, Garten and Branscombe) see ¶379 a TCP receive buffer on the receiving side may be set to a relatively high value (for example, over 10 Kbytes). In some embodiments, a TCP receive buffer may be calculated as a product of a normal data stream for the application over a period of several round-trip times (for example, five to ten round-trip times). In some embodiments, instead of calculating round-trip times, an upper-bound estimate (such as one second) may be used as a period for conducting the calculations described above. The size of the TCP receive buffer may be set by using, without limitation, a SO_RCVBUF TCP socket option or any similar socket option. This may facilitate sufficient values for the TCP window to be advertised to the sending side, which may be done by the TCP stack itself, based on the size of the TCP receive buffer. Wherein the prior art teaches calculating the buffer size based on the roundtrip time (i.e., dynamic latency), it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention to set a buffer window of at least a minute in the event that the roundtrip latency calculations based on Ignatchenko’s teachings resulted in a minute window, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

   Regarding the method claims 18-19 the claims are grouped and rejected with the system claims 7 and 14 because the elements of the system claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 7 and 14 and because the elements of the system are easily converted into steps of a method by one of ordinary skill in the art. 

Claims 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Rundle; Brian J. et al. US 10582232 B1 (hereafter Rundle) and in further view of Garten; Eliezer et al. US 20190253742 A1 (hereafter Garten) and in further view of Mary Branscombe, HTTP/3 Replaces TCP with UDP to Boost Network Speed, Reliability, 16 Jan. 2019, TheNewStack found at https://thenewstack.io/http-3-replaces-tcp-with-udp-to-boost-network-speed-reliability/, pgs. 1-6. (hereafter Branscombe) and in further view of Shen, Jian et al. US 20040017831 A1 (hereafter Shen).

Regarding claim 10, “wherein the PSIP tables defines information to be decoded and displayed by the tuner” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 8 wherein Rundle does not use the term PSIP but Rundle teaches tables as PAT and PMT wherein Fig. 1 element 120 are transcoders communicatively coupled to the media source 105 and col.2:41-67 to col. 3:1-67 discloses transcoding the received UDP stream from media source 105 and decode the UDP stream which comprises program association tables (PAT) 153 and program map table (PMT) 156 and metadata elementary stream 162; col.3:47-67 transcoder 120 converts the media from the original format to a format for segmented delivery to be requested by client via HTTP and wherein Rundle discloses exemplary formats, Rundle does not explicitly limit the type of format conversion to be requested by client via HTTP. Rundle col. 4:1-67 to col. 5:1-61 stating that the transcoder packages corresponding metadata with associated video renditions and corresponds to inserting metadata into a decoded UDP multicast stream, encoding the UDP multicast stream and the metadata using a UDP unicast protocol and attaching the PSIP tables to the encoded UDP multicast stream; see also Garten teaching “By extracting the metadata, and then rejoining the metadata with the video and/or audio later in the processing pipeline, the metadata can be displayed with the video at any position on a display (e.g., as an overlay over the video, in a separate window outside of a window displaying the video, or other suitable position or configuration). Extracting and rejoining the metadata also allows only certain portions of the metadata to be selected for viewing with the video content.” 
Whereas Garten does not specifically use the term PSIP table when disclosing the metadata extraction, Garten ¶118-119 in view of ¶19, 94, 110, 186  does disclose extracting any suitable metadata from the broadcast streams (e.g., the method, apparatuses, and non-transitory computer-readable medium described above can include extracting metadata from the unicast stream of media content, wherein the transcoded unicast stream of media content does not include the metadata. The metadata can include KLV metadata (e.g., frame-aligned, frame-accurate KLV metadata), or other suitable metadata.). More importantly, with respect to PSIP data, Garten recognizes that a received broadcast stream comprises PSIP data (i.e., a person of ordinary skill in the art would have reasonably inferred that PSIP is metadata transmitted as part of the broadcast stream):
[0122] In one illustrative example, as noted above, the data chunker of the data and stream relay engine 360 can create fMP4 fragments (or chunks) from incoming video data (e.g., one or more multicast UDP Transport Streams or other video data). For example, a fragmenter process of the data and stream relay engine 360 can receive, as input, one or more MPEG Transport Streams (TSs) that are delivered (e.g., streamed) using multicast UDP protocol. An MPEG TS is a standardized digital container format used for transmission and storage of audio, video, and Program and System Information Protocol ( PSIP) data. An MPEG TS can be used in broadcast systems, such as Internet Protocol television (IPTV), Digital Video Broadcasting (DVB), Advanced Television Systems Committee (ATSC), among others. A TS specifies a container format encapsulating packetized elementary streams, with error correction and synchronization pattern features for maintaining transmission integrity when the communication channel carrying the stream is degraded.
	In an analogous art, Shen teaches that Service Information (SI) comprising PSIP and PSI data are metadata that is transported as part of a broadcast stream and are known to be extracted from the transport stream (Shen ¶41, 46-49, 55; see also para 69 PSIP data for displaying on screen program guide).
	It would have been obvious before the effective filing date of the claimed invention to modify Rundle, Garten, and Branscombe for a transcoder which converts received media streams and associated tables and metadata from the original format to a format for segmented delivery to be requested by client via HTTP by further known elements of Shen’s invention for recognizing that Service Information comprising PSIP and PSI data is metadata of the transport stream to be manipulated and extracted in order to rearrange the elements of Garten to extract all metadata, including PSIP, in order to provide the displaying device for presenting transport streams to a viewer with necessary service information tables extracted from PSIP data and presented useful content related to the broadcast stream content.

Regarding claim 11, “wherein the information to be decoded and displayed by the tuner is at least one chosen from virtual channels, content ratings, and electronic program guides” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 10 wherein Shen teaches PSIP data for displaying on screen program guide in ¶0069.


	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421